                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     WILLIE RUSSEL GRIFFIN,                         Case No. 18-cv-06733-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                        ORDER DISMISSING PETITION
 United States District Court




                                  13
                                                v.                                      WITH LEAVE TO AMEND
                                  14     JOE LIZARAGA,

                                  15
                                                       Respondent.

                                  16

                                  17                                       INTRODUCTION
                                  18          Petitioner Willie Russel Griffin seeks federal habeas relief from his state
                                  19   convictions. The petition does not state any claim for relief for the reasons discussed
                                  20   below. Accordingly, the petition is DISMISSED with leave to file an amended petition on
                                  21   or before February 18, 2019.
                                  22                                        BACKGROUND
                                  23          In 2011, Griffin pleaded guilty in state court to voluntary manslaughter. A sentence
                                  24   of 37 years was imposed.
                                  25          Griffin filed no appeals. In 2018 he sought, but was denied, collateral relief in the
                                  26   state courts. This federal habeas petition followed.
                                  27

                                  28
                                   1                                           DISCUSSION
                                   2          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   3   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   4   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   5   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   6   “award the writ or issue an order directing the respondent to show cause why the writ
                                   7   should not be granted, unless it appears from the application that the applicant or person
                                   8   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                   9   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  10   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  11          As grounds for federal habeas relief, Griffin claims that his sentence is illegal under
                                  12   state laws that forbid multiple punishments for the same crime and the “dual use of facts.”
Northern District of California
 United States District Court




                                  13   (Pet., Dkt. No. 1 at 19 and 30.) He fails to state a claim for two reasons. First, violations
                                  14   of state law are not remediable on federal habeas review, even if state law was erroneously
                                  15   interpreted or applied. Swarthout v. Cooke, 562 U.S. 216, 218-20 (2011). Accordingly,
                                  16   because Griffin alleges violations of state law, he fails to articulate a claim for federal
                                  17   habeas relief.
                                  18          Second, after a defendant has entered a plea of guilty, the only challenges left open
                                  19   on federal habeas corpus review concern the (i) voluntary and intelligent character of the
                                  20   plea and (ii) adequacy of the advice of counsel. Womack v. Del Papa, 497 F.3d 998, 1002
                                  21   (9th Cir. 2007) (quoting Hill v. Lockhart, 474 U.S. 52, 56-57 (1985)).1 Griffin pleaded
                                  22   guilty. His habeas claim does not arise from one of the two circumstances listed above.
                                  23   As a result, his petition will be dismissed with leave to file an amended petition.
                                  24          Because Griffin has not exhausted his claims in state court, he may wish to file a
                                  25

                                  26   1
                                         There are exceptions to this general bar. For example, a defendant who pleads guilty still
                                  27   may raise in habeas corpus proceedings the very power of the state to bring him into court
                                       to answer the charge brought against him, see Haring v. Prosise, 462 U.S. 306, 320 (1983)
                                  28   (citing Blackledge v. Perry, 417 U.S. 21, 30 (1974)), and may raise a double jeopardy
                                       claim, see id. (citing Menna v. New York, 423 U.S. 61 (1975)).
                                                                                      2
                                   1   motion to stay habeas proceedings while he exhausts his claims. Prisoners in state custody
                                   2   who wish to challenge collaterally either the fact or length of their confinement in federal
                                   3   habeas proceedings are first required to exhaust state judicial remedies, either on direct
                                   4   appeal or through collateral proceedings, by presenting the highest state court available
                                   5   with a fair opportunity to rule on the merits of each and every claim they seek to raise in
                                   6   federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982).
                                   7   If the claims are unexhausted, respondent will likely file a motion to dismiss on grounds of
                                   8   nonexhaustion.
                                   9          Griffin must also be aware of the following. If he exhausts his claims and if the
                                  10   Court allows them to proceed here, respondent will likely file a motion to dismiss the
                                  11   petition as untimely. He was convicted in 2011 but did not file this habeas action until
                                  12   2018. Federal habeas petitions must be filed within one year of the latest of the date on
Northern District of California
 United States District Court




                                  13   which: (A) the judgment became final after the conclusion of direct review or the time
                                  14   passed for seeking direct review; (B) an impediment to filing an application created by
                                  15   unconstitutional state action was removed, if such action prevented petitioner from filing;
                                  16   (C) the constitutional right asserted was recognized by the Supreme Court, if the right was
                                  17   newly recognized by the Supreme Court and made retroactive to cases on collateral
                                  18   review; or (D) the factual predicate of the claim could have been discovered through the
                                  19   exercise of due diligence. See 28 U.S.C. § 2244(d)(1).
                                  20          To successfully challenge such a motion, Griffin will have to demonstrate that he is
                                  21   entitled to equitable tolling. A federal habeas petitioner is entitled to equitable tolling if he
                                  22   can show “‘(1) that he has been pursuing his rights diligently, and (2) that some
                                  23   extraordinary circumstance stood in his way’ and prevented timely filing.” Holland v.
                                  24   Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418
                                  25   (2005)).
                                  26                                          CONCLUSION
                                  27          The petition is DISMISSED with leave to file an amended petition on or before
                                  28   February 19, 2019. Griffin may wish to file a motion for a stay along with the amended
                                                                                       3
                                   1   petition.
                                   2          The filing fee has been paid.
                                   3          IT IS SO ORDERED.
                                   4   Dated: January 7, 2019
                                                                                  _________________________
                                   5
                                                                                  WILLIAM H. ORRICK
                                   6                                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              4
